     Case 1:16-cv-00010-JRH-BKE Document 122-1 Filed 03/19/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION

   SARAH USRY and DANIEL DARNELL on
   behalf of themselves and all others similarly
   situated,
                                                       Case No.: 1:16-cv-00010-JRH-BKE
             Plaintiffs,

   v.

   EQUITYEXPERTS.ORG, LLC d/b/a
   EQUITY EXPERTS, JACQUELINE
   GALOFARO, MICHAEL NOVAK, AND
   MARK BREDOW,

             Defendants.

                            DECLARATION OF MICHAEL NOVAK

        1.       I, Michael Novak, am the President for EquityExperts.org, LLC, and have been

employed there since 2009, and make this declaration based upon my personal knowledge and

in support of Defendant’s motion for reconsideration and motion for summary judgment. I do

not currently have a direct ownership interest in EquityExperts.org, LLC.

        2.       It is extremely unlikely that I have ever had any contact or communication –

whether it be by letter, phone, email, or other means – with the named class representatives in

this action.

        3.       It is extremely unlikely that I have ever had any contact or communication –

whether it be by letter, phone, email, or other means – with any Georgia consumers.

        4.       I do not engage in the day-to-day direction, training, or guidance of employees as

it relates to debt collection activities or efforts.
     Case 1:16-cv-00010-JRH-BKE Document 122-1 Filed 03/19/20 Page 2 of 3




       5.      I do not engage in the day-to-day direction, training, or guidance of employees as

it relates to debt collection activities or efforts who had direct contact or communication with

the named Plaintiffs or any Georgia consumers.

       6.      I did not draft the letters at issue in Plaintiffs’ Complaint.

       7.      I did not send the letters at issue in Plaintiffs’ Complaint.

       8.      I did not determine the payment plans or settlement offers that would be extended

to the Plaintiffs or Georgia consumers.

       9.      I did not create the letters, policies, or procedures for EquityExperts.org, LLC, as

many of those letters, policies, or procedures predated my employment with EquityExperts.org,

LLC, or were created by outside counsel or compliance counsel.

       10.     Additionally, letters, policies, and procedures were updated, drafted and

approved by outside compliance counsel over time.

       11.     Outside of court proceedings, or rare and extreme circumstances, I would not

have contact or communication with any consumers.

       12.     My duties with EquityExperts.org, LLC, are not to review, draft, or approve, the

letters, policies, or procedures for EquityExperts.org, LLC, that are specifically at issue in

Plaintiffs’ Complaint in this matter.

       13.     During my course of employment with EquityExperts.org, LLC, my primary

responsibilities have included financial management, consistent of funding and capitalization of

the organization, accounting and balancing the books, working with banks, accountants, CPAs,

and other professional services firms. Additional ancillary responsibilities have included

leadership team management and coaching, sales and business development, developing new

service offerings to our client base, client relations, helping technology advancements, and
     Case 1:16-cv-00010-JRH-BKE Document 122-1 Filed 03/19/20 Page 3 of 3




responding to client requests as needed to meet the needs of our unique growing non-profit-

clientele.

        14.   I do not regularly attempt to collect debts during the course of my employment.

        15.   My net worth is at or approaching $0.00.


        Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the

foregoing is true and correct.


Dated: March 19, 2020
                                     /s/Michael Novak
